DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is response to the amendments and Applicant’s Response filed on 06/17/2022.  Claims 1 – 8 were previously pending.  Claims 1, 5, 7, and 8 are amended. Claim 9 is new. Claims 1 – 9 are currently pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/27/2020 is acknowledged and being considered by the examiner.  The information disclosure statement (IDS) submitted on 06/23/2022 is acknowledged and being considered by the examiner.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application JP2019-071163 filed in Japan on April 03, 2019.

Response to Arguments
35 USC § 101:
Applicant’s arguments filed June 17, 2022, with respect to 35 U.S.C. 101, have been fully considered but they are not persuasive.  
Applicant first argues, see pages 5 - 6 of Applicant’s Response, that the claim limitations do not recite managing activity of people, instead the claims are entirely performed by servers/devices and recite nothing about organizing a person’s activity, therefore the claims are not an abstract idea.  Examiner respectfully disagrees.  As detailed below, and in the previous office action, in accordance with judicial precedent and in an effort to improve consistency and predictability, the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the groupings of subject matter, when recited as such in a claim limitation(s). Examiner respectfully notes that an abstract idea is recited by a claim when the idea is “set forth” or “described” by the claim. As outlined below, the claims “set forth” and “describe” abstract idea grouping (b) Certain methods of organizing human activity as laid out in the 2019 PEG.  In particular, claim 1 “sets forth” or “describes” the following abstract ideas:
An information processing apparatus comprising: 
a delivery starting point server configured to: 
determine to pack a plurality of first packages, of which recipients satisfy a predetermined condition, together to obtain a second package and deliver the second package, 
determine a representative, who undertakes to receive the second package as a representative and to hand over the first packages to the recipients respectively, from users satisfying the predetermined condition, 
create and transmit, to a central server, a request for delivery of the second package to the representative, wherein the central server determines a vehicle for delivery, and transmits a delivery command to the vehicle such that when the vehicle receives the delivery command from the center server, the vehicle moves to a designated pickup place and performs delivery, 
receive, from a user terminal of the representative, a notification indicating that delivery of the first packages is finished, and give an incentive to the representative who is a recipient of a package of the plurality of first packages and transmits the notification indicating that the delivery is finished in a case where the notification indicating that the delivery is finished is received.
As emphasized above, independent claim 1, and similarly independent claim 5, clearly “sets forth” or “describes” limitations that are commercial sales activities and behaviors, which is an abstract idea under the certain methods of organizing human activity enumerated grouping.  
Applicant further notes case law regarding what constitutes regarding commercial or legal interactions including sales activities and behaviors. In particular, Examiner notes In re Ferguson, 558 F.3d 1359, 1264, 90 USPQ2d 1035, 1038 (Fed. Cir. 2009) is similar to the instant application in that generic computing devices are used for implementing commercial or legal interactions, including sales activities and behaviors, which is an abstract idea in the enumerated grouping of certain methods of organizing human activity. Furthermore, the step of “transmits a delivery command to the vehicle .. the vehicle moves to a designated pickup place and performs the delivery”, under the broadest reasonable interpretation of the claim, the vehicle moving to a pickup place can be performed by a human driving the vehicle, see paragraph [0019] of Applicant’s specification.  For these reasons, Examiner respectfully maintains that the claims are directed to an abstract idea. 
Applicant next argues, see pages 6 - 7 of Applicant’s Response, that the claims are eligible under Step 2A prong two because the “improvement of the present application relates to improving delivery efficiency using technological communications”, which is “performed using a non-conventional system.”  Examiner respectfully disagrees.  Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include: 
• An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
• Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
• Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).
As noted above, Applicant states the “improvement of the present application relates to improving delivery efficiency”, which is an improvement upon the judicial exception itself and is not an improvement in the functioning of a computer, or an improvement to other technology or technical fields.  
Applicant further argues, see page 7 of Applicant’s remarks, that the “combination of components is a non-conventional arrangement of components” and that it is “not mere conventional components carrying out the claimed method but is a particular system”.  Examiner notes that paragraphs [0029] – [0030] of Applicant’s specification describe the “delivery starting point server” as generic computing devices containing a central processing unit, memory, a storage device, and a communication unit.  There is nothing evident in Applicant’s specification that supports that the claimed invention is performed on devices other than what a general purpose computer can perform.  Furthermore, see MPEP 2106.05(b), which states, “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014).”  
Since the additional elements do not provide an improvement in the functioning of a computer, or an improvement to other technology or technical field, or implement the judicial exception with a particular machine, the Examiner respectfully maintains that the claims are not eligible subject matter under Step 2A prong two.  
Applicant next argues, see page 7 of Applicant’s remarks, that the claims “integrate the judicial exception into a practical application because it is an improvement over well-understood, routine, and conventional activity.”   Examiner respectfully notes that the analysis of whether additional elements amount to significantly more or provide an inventive concept falls under Step 2B of the subject matter eligibility analysis.  The 2019 PEG specifically states, examiners should continue to consider in Step 2B whether an additional element or combination of elements: adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present.  In Step 2B, an examiner must re-evaluate any additional element or combination of elements that was considered to be insignificant extra-solution activity per MPEP § 2106.05(g), because if such re-evaluation finds that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that the additional element is no longer considered to be insignificant, see MPEP 2106.05 (II).  As noted in the previous rejection and the rejection below, the examiner has not attributed any of the additional elements to be insignificant extra-solution activity in Step 2A prong two, therefore the same analysis applies to the additional elements in Step 2B.  Therefore, as detailed in the previous office action, this arguments is considered to be moot.
For the reasons stated above, the Examiner respectfully finds Applicant’s arguments to be unpersuasive and maintains the rejection under 35 U.S.C. 101.  
35 USC § 103:
Applicant’s arguments with respect to claims 1, 2 and 4 - 7 under 35 U.S.C. 103 have been considered but are moot under new grounds of rejection.  As detailed below, Examiner is relying on US 20190378080 A1 to Srinivasan et al to teach the amended limitation of give an incentive to the representative who transmits the notification indicating that the delivery is finished. 
Regarding claim 3, Applicant’s arguments have been fully considered but are not persuasive. As stated in the arguments above, the Examiner is maintaining the rejection for claim 1. Therefore claim 3 remains rejected.
Regarding claim 8, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As detailed below, Ganesh teaches a representative is determined to be both: (1) receives the second package on behalf of the plurality of first packages.  Ganesh further teaches, see [0011], “After the package is received at the designated delivery/pickup location, the members of the buying group may distribute the ordered items at a convenient time and location”, which suggests that the reprensative (2) delivers the plurality of first packages to their respective recipients.  To the extent that Ganesh doesn’t teach the limitation, the Examiner is relying upon US 10255577 B1 to Steves et al, teaches a representative that delivers a plurality of first packages to respective recipients.  For these reasons, and the reasons detailed below, Applicant’s argument regarding claim 8 is unpersuasive and the Examiner respectfully maintains the rejection. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are directed to an apparatus and a method for information processing of consolidated package delivery.  Therefore, these claims are being interpreted as falling into one of the statutory categories.
Claims 1 and 5 are independent claims that recite limitations that are certain methods of organizing human activity for commercial interactions including agreements in the form of contracts, marketing or sales activates or behaviors, or business relations.  All limitations outside of the additional elements of “a delivery starting point server”, “a central server”, and “a user terminal” constitute an abstract idea of certain methods of organizing human activity for commercial interactions. 
The judicial exception is not integrated into a practical application.  The judicial exception is not integrated into a practical application because the additional elements of “a delivery starting point server”, “a central server”, and “a user terminal” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Assuming arguendo “the vehicle receives the delivery command from the center server” requires a computer, such receiving the delivery command at this level of breadth would also amount to generic computer implementation, as the vehicle computing device is described generically in [0020] and [0032] of Applicant’s specification.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in step 2A with respect to integration of the abstract idea into a practical application, the claims as a whole amount to no more than mere instructions to apply the judicial exception using generic computer components. The same analysis applies here in step 2B and does not provide an inventive concept.  Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea and does not amount to significantly more than the judicial exception.  The claims are not patent eligible. 
Claims 2 – 4 and 6 – 9 are dependent claims of claim 1, and have been given the full two part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea of the independent claims.  The dependent claims recite no additional elements that would integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  Simply implementing the abstract idea on generic computer components is not a practical application of the judicial exception and does not amount to significantly more than the judicial exception.  The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 4 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140278875 A1 to Ganesh et al (hereafter Ganesh) in view of US 20180174093 A1 to Perez (hereafter Perez) and further in view of US 20190378080 A1 to Srinivasan et al (hereafter Srinivasan). 
Claim 1. Ganesh teaches the following limitations, 
An information processing apparatus comprising: 
a delivery starting point server ([0019] FIG. 1 “…one or more Third Party Servers 35 (e.g., a web hosting server, retailer's server, any other server that hosts websites…”) configured to:
determine to pack a plurality of first packages, of which recipients satisfy a predetermined condition, together to obtain a second package and deliver the second package ([0056] “…the system is configured to facilitate aggregating the first order and the additional order by facilitating aggregating the one or more items of the first order and the one or more items of the additional order into the same parcel for delivery.”.  See also FIG. 3 – 4 and at least [0058] - [0059] describing a predetermined condition of the recipients being in a group, such as “live in the same neighborhood”), 
determine a representative, who undertakes to receive the second package as a representative and to hand over the first packages to the recipients respectively, from users satisfying the predetermined condition, ([0011] “The system then, in a particular embodiment, consolidates the first member's order with the related orders of any other buying group members (e.g., by placing all related orders from the buying group into a single package) and then ships the combined order to the buying group's designated delivery location (e.g., the first member's home or office).”  See also, [0060] “The Users designate User 3's Office 440 as a common delivery/pickup location for the group. User 3 has a secretary at his office who signs for all packages, which makes accepting deliveries at this location very convenient. User 3 then offers to deliver User 1 and User 2's parcels to User 3's Residence 423, where User 1 and User 2 can pick up their parcels.”)
create and transmit, to a central server, a request for delivery of the second package to the representative, ([0062] “...the system facilitates aggregation of the individual orders into a single Combined Parcel 450 (e.g., all ten cans of tennis balls are placed into a single parcel for shipment). A logistics company then delivers the Combined Parcel 450 to User 3's Office…”.  See also FIG. 1 – 2 and [0019] – [0027] describing system architecture of servers and program modules, “Logistics Server 25” and “Group Formation, Buying, and Delivery Module 300”. )

Ganesh does not teach the following limitations, however, Perez teaches,
wherein the central server determines a vehicle for delivery, and transmits a delivery command to the vehicle such that when the vehicle receives the delivery command from the center server, the vehicle moves to a designated pickup place and performs delivery, ([0045] “...the central computing entity 110 may communicate with vehicles 100, mobile computing entities 105, and/or the like.” [0064] In various embodiments, the central computing entity 110 (and/or a third party computing entity) may be configured to provide and/or transmit one or more notifications to the service provider computing entity relating to tasks, deliveries […] the service provider computing entity may be configured to generate, provide, transmit, and/or display a notification to the service provider upon receipt of information/data from the central computing entity indicating that the service provider has been selected to perform a location specific service”.  See also [0102] “the central computing entity 110 may be configured to identify one or more service providers 100a available for delivery of the shipment/item. […] each of a plurality of service providers 100a may have a corresponding service provider profile […] The service provider profile may comprise information/data indicative of a vehicle type.”)
The teachings of Perez are applicable to the teachings of Ganesh as they both share characteristics and capabilities, namely, they are directed to techniques for the delivery of items.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Ganesh to include transmitting delivery commands to a vehicle to complete a delivery as taught by Perez in the system. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ganesh in order to provide additional shipment options to both shippers and recipients and to enable shippers and recipients to further customize delivery of shipments/items during all stages of delivery. (Perez [0004]) 

Ganesh in view of Perez does not teach the following limitations, however, Srinivasan teaches
receive, from a user terminal of the representative, a notification indicating that delivery of the first packages is finished, and ([0117] Returning to FIG. 6, at operation 612 the computing system receives a delivery confirmation message from one of the customer user computing device or the delivery user computing device. This confirmation indicates that the delivery user has successfully delivered the customer user's order to the customer user's home.  [0118] FIG. 17 illustrates an example of delivery taking place. The delivery user D has brought the customer bag 1502 containing the goods requested by the customer user C to the customer user's home. In this example, confirmation of delivery is being performed by the delivery user's computing device 108 which is scanning a barcode on the customer user's computing device 102. Upon scanning the barcode, the delivery user's device 102 sends a confirmation message to the delivery facilitation server 112.)

Regarding the following limitation,
give an incentive to the representative who is a recipient of a package of the plurality of first packages and transmits the notification indicating that the delivery is finished in a case where the notification indicating that the delivery is finished is received. 
Ganesh teaches the representative who is a recipient of a package of the plurality of first packages (see [0011] and [0060] as shown above).  See also in  [0011],  “After the package is received at the designated delivery/pickup location, the members of the buying group may distribute the ordered items at a convenient time and location”.  Ganesh does not teach give an incentive to the representative who transmits the notification indicating that the delivery is finished in a case where the notification is indicating that the delivery is finished is received.  However, Srinivasan teaches, [0118] “FIG. 17 illustrates an example of delivery taking place. The delivery user D has brought the customer bag 1502 containing the goods requested by the customer user C to the customer user's home. In this example, confirmation of delivery is being performed by the delivery user's computing device 108 which is scanning a barcode on the customer user's computing device 102. Upon scanning the barcode, the delivery user's device 102 sends a confirmation message to the delivery facilitation server 112.”  [0145] “At operation 2214, the system receives confirmation of delivery of the requested order to the customer user. As is described in FIG. 17, confirmation could be provided by one user scanning a barcode displayed on another user's computing device. In other embodiments, confirmation could be provided by the delivery user, customer user, both, or neither.”  [0146] “At operation 2216, a reward is submitted to the delivery user. In some aspects, the delivery user earns a fee for performing the delivery. […] For example, as shown in FIG. 28, the delivery user can be rewarded monetarily. In this example, the delivery user has completed 11 deliveries and earned $45.50.”
Examiner notes that Srinivasan teaches the technique of compensating a representative, in this case the representative is a delivery user using a delivery user device, when the representative transmits a notification indicating that the delivery has been completed.  The teachings of Srinivasan, combined with the teachings of Ganesh of a representative who is a recipient of a package of the plurality of first packages and distributes the packages, teach the newly amended limitations.  Furthermore, Srinivasan teaches a delivery user can consolidate multiple orders to drop off at multiple destinations, see [0052] “The delivery user can perform the pickup and delivery as a point-to-point delivery (one order delivered to one destination from the retail location) or the delivery user can pick up multiple orders to drop off at multiple destinations if the drop offs can be performed within the time requested by all of the customer users.”  
The teachings of Srinivasan are applicable to Ganesh as they both share characteristics and capabilities, namely, they are directed to techniques for delivery of a package to the final recipient.  It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to modify the teachings of Ganesh in view of Perez to include paying a representative for making the final delivery once the representative transmits a notification confirming the delivery is complete as taught by Srinivasan with the motivation that the teachings of Srinivasan provide various technical advantages such as providing real time notifications to retailers and users. Notifications can be automatically generated at various points in the delivery process such as when orders are received at the retailer, when orders are ready for pickup at a retail location, when the orders have been picked up by a delivery user, and when orders have been successfully delivered to a destination.  Further, the teachings of Srinivasan provide the benefit of automatically rewarding delivery users upon successful completion of deliveries. (Srinivasan [0055]-[0056])   

Claim 5.  Claim 5 is directed to an information processing method which recites limitations that are parallel in nature as those addressed above in claim 1, which is directed towards an information processing apparatus.  Claim 5 is therefore rejected for the same reasons as set forth above for claim 1.   

Claim 2.  Ganesh, in view of Perez and Srinivasan, teaches the information processing apparatus according to claim 1.  Ganesh further teaches,
wherein the delivery starting point server re-selects a new representative, who receives the second package as a representative, from the users satisfying the predetermined condition in a case where it is detected that the representative is not able to receive the second package. ([0037] “In particular embodiments, the system may be adapted to coordinate delivery to the alternate delivery/pickup location if the group's primary delivery/pickup location is unavailable and/or if one or more group members indicate (e.g., using the system) that the alternate delivery/pickup location is the preferred delivery/pickup location for a particular group order.”)

Claim 4. Ganesh, in view of Perez and Srinivasan, teaches the information processing apparatus according to claim 1.  Ganesh further teaches,

wherein the predetermined condition is a condition that places of residence of the users including recipients of packages are within a predetermined area. ([0058] “In this example, there are three Users: User 1, User 2, and User 3 (collectively "Users"). The Users have two common characteristics. First, Users 1, 2, and 3 live in the same neighborhood.”)
	
Claim 6.  Ganesh, in view of Perez and , teaches the information processing apparatus according to claim 1.  Ganesh further teaches,
wherein the incentive is given to each recipient of the first package ([0050] “…the system may be configured to offer group incentives, discounted shipping, or special shipping options to entice group members to place the additional order. In particular embodiments, the system is configured to entice the second member to place the order by offering a price adjustment or one or more other incentives (e.g., a discounted sales price and/or discounted shipping) to the first and second group members”)
Ganesh does not teach the following limitation, however, Perez further teaches,
as well as to the representative who caused the user terminal to transmit notification indicating that the delivery is finished to the delivery starting point server, when the delivery starting point server receives the notification indicating that the delivery is finished. ([0120] “In various embodiments, the central computing entity 110 may facilitate payment of the service provider 100a for completing the delivery upon receipt of the delivery verification information/data. In embodiments in which the service providers 100a are independent contractors, peer-based service providers, and/or the like, the carrier may provide payment to the service providers 100a for completing deliveries of shipments/items to respective alternative destination locations 704. Accordingly, upon receipt of delivery verification information/data, the central computing entity 110 may initiate payment to the service provider 100a, as indicated at Block 611.”)
The rationale to combine the teachings of Perez with the teachings of Ganesh would persist from claim 1.  Furthermore, incorporating the technique of Perez of requiring the incentive to be withheld until delivery confirmation is received from the representative, including an incentive to each of the final recipients of items in the consolidated package as taught by Ganesh, provides incentive to the final recipient to retrieve the item from the representative in a timely manner, thus alleviating a potential burden on the representative of holding onto items intended for other users for an extended period of time.  

Claim 7.  Ganesh, in view of Perez and Srinivasan, teaches the information processing apparatus according to claim 1.  Ganesh further teaches,
the delivery starting point server is configured to determine the representative from among the recipients of the first package.  ([0035] “In other embodiments, the system may suggest or automatically establish a designated delivery/pickup location based on information associated with the buying group's various members. In certain embodiments, one or more members of the buying group may designate the designated delivery/pickup location with each delivery.”)


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140278875 A1 to Ganesh, in view of US 20180174093 A1 to Perez, further in view of US 20190378080 A1 to Srinivasan, and further in view of US 10255577 B1 to Steves et al (hereafter Steves). 

Claim 8.  Ganesh, in view of Perez, teaches the information processing apparatus according to claim 1.  Regarding the following limitation,
wherein the representative is determined to be a person who both: (1) receives the second package on behalf of the plurality of first packages and (2) delivers the plurality of first packages to their respective recipients
Ganesh teaches, see paragraph [0011], “The system then, in a particular embodiment, consolidates the first member's order with the related orders of any other buying group members (e.g., by placing all related orders from the buying group into a single package) and then ships the combined order to the buying group's designated delivery location (e.g., the first member's home or office). After the package is received at the designated delivery/pickup location, the members of the buying group may distribute the ordered items at a convenient time and location (e.g., in the case of golf balls, on the following Saturday at a nearby golf course).  
Ganesh teaches that the consolidated order may be distributed to the members of the buying group, which strongly suggests that the representative (2) delivers the plurality of first packages to their respective recipients.  However, to the extent that Ganesh doesn’t explicitly teach that the representative (2) delivers the plurality of first packages to their respective recipients, Steves teaches, see column 3 lines 12 – 23 and FIG. 1, “In various embodiments, instead of the shipping carrier vehicle driver being responsible for delivery of the shipment in the final segment of the delivery route, embodiments may utilize an agent tier 130 to handle the final segment of the delivery route. In one non-limiting example, shipments may be grouped or batched and provided in a tote or other container to the agent. In one non-limiting example, a tote may contain 10-20 shipments for respective delivery locations. The delivery agent may then deliver the shipments and the delivery driver can navigate the truck to a new location, such as to deliver an item or to provide other shipments to other agents.”
The teachings of Steves are applicable to Ganesh as they both share characteristics and capabilities, namely, they are directed to techniques for delivery of a consolidated package a the final recipient(s).  It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the techniques of Steves with the teachings of Ganesh with the motivation that “In this way, embodiments may reduce delivery driver inactivity and/or delivery vehicle inactivity (e.g., periods in which the driver has set the vehicle to idle in order to make a delivery).”  (Steves column 3 lines 23 – 26)

Claim 9.  Claim 9 recites limitations that are parallel in nature to the limitations found in claims 7 and 8.  Claim 9 is therefore rejected for the same reasons stated above in claims 7 and 8. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140278875 A1 to Ganesh, in view of US 20180174093 A1 to Perez, further in view of US 20190378080 A1 to Srinivasan, and further in view of US 20060145837 A1 to Horton et al (hereafter Horton). 

Claim 3. Ganesh, in view of Perez and Srinivasan, teaches the information processing apparatus according to claim 1.  Regarding the following limitation,
wherein the delivery starting point server transmits a reminder to the user terminal of the representative in a case where it is not detected that delivery of the first packages included in the second package is finished even after a predetermined time elapses from a time at which the representative receives the second package. 
Ganesh, in view of Perez and Srinivasan, teaches the user terminal of the representative and determining the status of the first package being delivered to the representative, which is consolidated in the second package, as shown above in claim 1.  Ganesh does not teach wherein the server transmits a reminder to the user terminal in a case where it is not detected that the delivery is finished after a predetermined time elapses from a time which the representative receives the second package. 
However, Horton teaches alerting a device of a representative in possession of a package, which is intended for delivery to a final recipient, when the package has not been delivered after a predetermined time has elapsed (Horton [0044] “the remote response system 70 can be programmed to generate an alert if it has not received, by a certain time, a communication from the computing device 30 (or any other related device) confirming delivery of the item 14.” [0050] “If the actual delivery point does not fall within the geo-fence 26, then, at Step 108, an alert can be generated in association with the item 14. This alert can be used to provide an indication to the driver of the delivery vehicle 12 (and/or transportation or security personnel via the remote central monitoring system 70) that a misdelivery of the item 14 to an incorrect address may be occurring. Similarly, if it is determined that the item 14 has not been delivered by a certain time or within a scheduled delivery window 46, then an alert can be generated so as to indicate this as well. In this way, proper procedures can be taken to promptly investigate and possibly remedy any potential problems that have arisen during the course of delivering the item 14 to its designated delivery point 20.”).
The teachings of Horton are applicable to the teachings of Ganesh as they both share characteristics and capabilities, namely, they are directed to techniques for the delivery of items.  It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the teachings of Horton with the teachings of Ganesh with the motivation that (Horton [0044] This type of alert may indicate, for example, that the item 14 has been lost or stolen, or that it is simply behind schedule. In any event, generation of this and other such alerts described herein allow appropriate personnel to be made aware of any potential problems associated with a particular item 14 much sooner than might otherwise occur.)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Yuan Wang, Dongxiang Zhang, Qing Liu, Fumin Shen, Loo Hay Lee, Towards enhancing the last-mile delivery: An effective crowd-tasking model with scalable solutions.  Transportation Research Part E: Logistics and Transportation Review, Volume 93, 2016, Pages 279-293, ISSN 1366-5545.  Wang et al teaches techniques for sourcing last mile delivery of consolidated shipments using crowd-sourcing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER P BROCKMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/OMAR ZEROUAL/Primary Examiner, Art Unit 3628